DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a zero-point calibration unit used to…;” and “an image analysis unit used to obtain…” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification as-published discloses in paragraph 0039 and fig. 2 that the zero-point calibration includes structural elements “a signal emitter” and “a signal receiver” and in paragraph 0033 that the image analysis unit can be realized by structural element such as a circuit, a chip, a circuit board, array code or storage device for storing code.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Greg Hsu on August 24 2022 and confirmed on August 26, 2022.

Claims 1, 9 and 17-20 have been amended as follows: 
1. (Currently amended) A floating image-type control device, comprising: 
a rotation component, comprising: 
a fixing portion; 
a bearing body; and 
a rotation shaft connected to the bearing body, wherein the rotation shaft rotates relative to the fixing portion to drive the bearing body to rotate; and 
a control component, comprising: 
an image capturing unit disposed on the bearing body, wherein the image capturing unit rotates with the bearing body and continuously captures a plurality of images; 
a zero-point calibration unit used to send a zero-point signal when the bearing body rotates to a predetermined angle; and 
an image analysis unit used to obtain an operation signal corresponding to a gesture of a user based on the images and the zero-point signal.  

9. (Currently amended) An interactive display system, comprising: 
a rotation component, comprising: 
a fixing portion; 
a bearing body; and 
a rotation shaft connected to the bearing body, wherein the rotation shaft rotates relative to the fixing portion to drive the bearing body to rotate; 
a control component, comprising: 
an image capturing unit disposed on the bearing body, wherein the image capturing unit rotates with the bearing body and continuously captures a plurality of images; 
a zero-point calibration unit used to send a zero-point signal when the bearing body rotates to a predetermined angle; and 
an image analysis unit used to obtain an operation signal corresponding to a gesture of a user based on the images and the zero-point signal; 
a display component connected to the bearing body, wherein the display component rotates with the bearing body.

17-20. (Cancelled) 

Allowable Subject Matter
6.	Claims 1-16 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
Claims 1 and 9 are allowed because the prior arts of record fail to anticipate or fairly suggest the combination of limitations as presented in the amended independent claims 1 and 9 above.  For instance, US 2017/0124925  discloses rotational display apparatus on a rotating wheel (paragraphs 0091; FIG. 13), which can produce a floating image (paragraphs 0117 and 0120); US 8,411,108 discloses rotational display apparatus on a rotating wheel (Abstract); US 2017/0220127 discloses control command using virtual gesture detection of a user (Abstract and paragraphs 0017); US 2017/0345218 discloses a virtual control that can be used to manipulate a virtual object in an augmented reality space and/or a virtual reality space (paragraphs 0042 and 0078); US 2017/0223344 discloses rotational display apparatus on a rotating structure (Abstract; FIG. 13), which can produce a floating image (paragraphs 0040 and 0110); US 10,192,472 and US 2019/0243153 discloses rotational display apparatus on a rotating structure, which can produce a floating image (Abstract; FIG. 2A).  However, these prior arts either alone or combined fail to teach or suggest “a control component, comprising: an image capturing unit disposed on the bearing body, wherein the image capturing unit rotates with the bearing body and continuously captures a plurality of images; a zero-point calibration unit used to send a zero-point signal when the bearing body rotates to a predetermined angle; and an image analysis unit used to obtain an operation signal corresponding to a gesture of a user based on the images and the zero-point signal.”

Claims 2-8 and 10-16 are allowed for incorporating the allowable subject matter from claims 1 and 9 by dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on M-F 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482